Citation Nr: 1224988	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965 and from July 1966 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In January 2010 the Board remanded the claims for additional development and adjudicative action.  Again, in November 2010, the Board remanded the claims.  The case has been returned to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral knee disability and arthritis of the lumbar spine are attributable to his military service.  The Veteran testified in November 2009 that he thinks his problems may be related to parachute jumps he performed in service.  He further testified that his knee and back began to act up soon after service discharge.  The Veteran's wife also testified that the she has witnessed the Veteran having knee and back problems over the past many years, not just the past couple years.

In a January 2010 decision, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  Specifically, the Board sought a VA medical opinion on the etiology of the claimed disabilities.  At that time, the Board noted that service treatment records reflected treatment for a swollen knee in January 1971 and complaints of back pain in December 1969.  The Board further noted that the record included evidence of current disability of the knees and lumbar spine.

A VA medical opinion dated in April 2010 indicated that an opinion was not possible without resort to speculation and noted that there was no reference in the service treatment records to the knees.

In a November 2010 remand, the Board requested an addendum to the April 2010 VA medical opinion as the opinion was predicated on an inaccurate factual basis-again noting that service treatment records reflect that the Veteran was seen for swollen knee and complaints of back pain.

A VA medial opinion dated in March 2012 reflects that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was as follows:

The service treatment records contained no use information regarding the veteran's spine and knee conditions, i.e.:  "swollen knee" in not a diagnosis, it is a description of a physical finding.  This tells me nothing useful.  "injured back playing football" is not a diagnosis, it is a subjective historical description.  Again, there is no useful information contained in the service treatment records to all me to state that his current spine and knee conditions are due to injuries sustained while on active duty.

The Board finds that the March 2012 VA medical opinion is incongruous.  While the physician's assistant (PA) reviewing this matter opined that it was less likely than not that the conditions were incurred in or caused by service, the PA then reasons that that there is no useful information in the claims file to state that the conditions are due to service.  Thus, no reason was given for the negative opinion.  The fact that the PA believed the service treatment records did not support a medical finding that the claimed conditions were related to service is vastly different from his finding that the conditions were not caused by service.  The rationale given does not support the medical opinion as given.  Therefore, it is inadequate and the Board may not rely on this opinion in rendering a decision.

It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A new medical opinion with a supporting rationale is necessary before the Board may decide the claims herein.  38 C.F.R. § 3.159(c)(4)( VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim).  The examiner must accept that the Veteran is credible or truthful, unless otherwise indicated, in his statements concerning onset of pain, treatment, and symptomatology.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Veteran's representative presented in June 2012 a new theory of entitlement, which must be addressed on remand.  Specifically, the representative argues that an opinion should further address whether the Veteran's back and/or knee conditions are caused or aggravated by service-connected bunionectomy.

The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Also, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lastly, in view of the examiner's inability to render the opinion sought with a supporting rationale after remand of the case on two separate occasions, and given that an opinion on secondary service connection is now required, the Board believes that this new medical opinion should be provided by a physician of appropriate expertise that has not previously provided an opinion on knee and back issues.

The Veteran is reminded that evidence showing a nexus between his currently shown disorders and service, to include any in-service event or trauma, is necessary to establish his claims; or continuity of symptomatology from service to present.  This evidence may consist of lay statements, post service treatment records, or a medical opinion.  Also, in order to establish secondary service connection, the evidence must show that his knee and/or back disabilities were caused or aggravated by his service-connected bunionectomy, as explained above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should obtain all pertinent outstanding treatment records, if any, identified by the Veteran to include all VA treatment records dated since May 2010.  These records should be associated with the paper claims files.

2.  The Veteran should be provided with VCAA notice that informs him of the evidence and information necessary to establish entitlement to service connection on a secondary basis for his knee and back disabilities.

3.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue son appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein. 

4.  A VA medical opinion should be prepared by a physician of appropriate expertise, who has not previously provided an opinion in this case, on whether it is as likely as not (a 50 percent probability or more) that the Veteran's knee and/or spine disabilities began in service or is/are related to service, to include the history of parachute jumps and in-service findings for swollen knee and complaints of back pain.  Also the examiner should opine on whether the Veteran's knee and/or spine disabilities is/are caused or aggravated by service-connected bunionectomy.

The claims files must be reviewed along with this REMAND.  A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.
If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

Another examination of the Veteran should only be performed if determined to be necessary by the physician providing the medical opinion in this case.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  The RO or the AMC should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



